DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 9, 14-15, are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Kweder et al. (US 8,734,925 B2).
Regarding claim 1, Kweder discloses a process for molding hollow composite parts (title/abstract) the method comprising: performing thermos-compression molding, by using two mold halves 52 and 54, equated with the claimed molding die, on a solid pre-form, equated with the claimed molding precursor (FIG. 5, 7:29-41), which is obtained by arranging a prepreg including a thermosetting resin and a fiber (5:26-3) around a fusible mandrel, equated with the claimed thermoplastic solid body (7:64-8:15).

Regarding claim 3, Kweder the thermoplastic solid body is a wax (8:5+).
Regarding claim 9, Kweder discloses the preferred fusible has a melting point that is above the temperature used to cure the resin (8:7-11). This implies the claimed thermo-compression molding conditions satisfying,                         
                            Tf
                            -
                            60
                            ≤
                            T
                            m
                            ≤
                            T
                            f
                        
                    
Regarding claim 14, Kweder discloses the thermoplastic solid body is removed from the obtained fiber reinforced plastic molded body after the thermos-compression molding (8:38+).
Regarding claim 15, Kweder discloses the upper end of the melting point range of the fusible material should below the glass transition temperature of the cured resin (8:11-15). This implies the claimed discharging of the thermoplastic solid body from the cured fiber reinforced molded body at a temperature that is equal to or lower than a heat distortion temperature (i.e. the glass transition temperature) of the fiber reinforced plastic molded body and equal to or higher than the melting point of the thermoplastic solid body.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kweder et al. (US 8,734,925 B2) as applied to claim 1 above, further in view of Jacob et al. (US 2010/0092708 A1).
Regarding claim 4-5, Kweder does not appear to expressly disclose fillers in the thermoplastic solid body.
However, Jacob discloses a similar method for forming hollow composite structures with a fusible core (title/abstract, ¶¶ 7, 10+) in which a preferred fusible core contains 30% glass fibre shreds (¶ 62) which falls within the claimed range (MPEP § 2144.05) and has a lower density than the Kweder eutectic allow.
prima facie obvious to one of ordinary skill in the art to modify the process of Kweder to include the core fillers of Jacob, in order to control the melting temperature of the core (Jacob ¶ 62).
Regarding claim 6-7, Kweder does not appear to expressly disclose a layer between the thermoplastic solid body and the prepreg.
However, Jacob discloses a similar method for forming hollow composite structures with a fusible core (title/abstract, ¶¶ 7, 10+) in which the fusible core material 7 is contained within a core sleeve 9 (FIG. 5A, ¶ 41).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kweder to include the core sleeve of Jacob, in order to enhance removal and melting-out of the core material, and for reuse (Jacob ¶¶ 41, 52-54).
Regarding claim 10, Jacob implies that the thermo-compression molding is performed under the condition that satisfy the claimed                         
                            Tm≤Tf≤Tb
                        
                     as suggested by the curing and melting-out procedure (FIG. 5A-B, ¶¶ 52-54).
Regarding claim 11, Jacob implies that thermos-compression molding is performed in a state in which at least a part of a surface layer portion of the thermoplastic solid body is melted, as suggested by the pre-curing below Tm and melting-out above Tm (¶¶ 20, 52-54).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kweder et al. (US 8,734,925 B2) in view of Jacob et al. (US 2010/0092708 A1) as applied to claim 6 above, further in view of Alanko (US 5,665,301).
Jacob does not appear to expressly disclose a fiber reinforced barrier layer.
However, Alanko discloses a vacuum bag made from a fabric mesh 18 reinforced curable elastomer 17/19 (FIG. 6, 7:20+).
prima facie obvious to one of ordinary skill in the art to modify the core sleeve of Jacob to include the reinforcing fabric of Alanko, in order to strength the core sleeve.

Claims 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Kweder et al. (US 8,734,925 B2) as applied to claim 1 above, further in view of TAKANO et al. (JP 2012-187330 A).
Kweder does not appear to expressly disclose pressing the solid body during thermo-compression molding.
However, Takano discloses a similar method of molding hollow composite articles with a fusible core material (title/abstract, FIG. 3a-c, pp. 1, 5) in which a piston rod 5a is provide to press the core (abstract, FIG. 1, pp. 3-4).
At the time of invention, it would have been prima facie obvious to one of ordinary skill in the art to modify the process of Kweder to include the rod pressing of Takano, in order to eliminate gaps between the core and prepreg (Takano abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Larson; Allen E.
US 3717485 A
Solomon; Paul
US 3754943 A
Jones; William R.
US 4271116 A
Nagamoto; Itsushi et al.
US 4581190 A
MARCHANT PASCAL ERIC JEAN
EP 0862978 A1
TAKANO TSUNEO et al.
JP 2006327103 A
SOMMER SEBASTIAN et al.
DE 102013106876 A1
MIADOWITZ THOMAS et al.
DE 102014207949 A1
KACHI AKIRA et al.
JP 2019188707 A
KACHI AKIRA et al.
JP 2020032535 A
KAJI SATOSHI et al.
WO 2020184163 A1


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Benjamin A Schiffman whose telephone number is (571)270-7626.  The examiner can normally be reached on M-F 930a-6p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571)272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN A SCHIFFMAN/            Primary Examiner, Art Unit 1742